Order entered December 6, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00623-CR

                             MARIUS TYON MILES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-62415-U

                                           ORDER
       On December 5, 2016, court reporter Sasha Brooks filed seven volumes of reporter’s

record in this appeal. Volume 7, entitled “Exhibit Index,” contains a listing of exhibit numbers 1

through 88, their description, and the location where the exhibits were offered and admitted. The

volume does not, however, contain any of the exhibits themselves.

       Accordingly, we ORDER court reporter Sasha Brooks to file a corrected, properly

bookmarked volume 7 containing the exhibits within FIFTEEN DAYS of the date of this order.




                                                      /s/   ADA BROWN
                                                            JUSTICE